Citation Nr: 1622626	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-05 583	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include anxiety and schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for schizophrenia, simple type.  This matter was later transferred to the RO in New Orleans, Louisiana, the present Agency of Jurisdiction (AOJ).

In February 2013 the Board found the Veteran had submitted new and material evidence and remanded the claim for additional development as to entitlement to service connection for schizophrenia.  However, two subsequent Board decisions found that further claim development was needed, and the case was remanded again in May 2014 and July 2015.  That additional development has been completed and the claim is again before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a December 2012 videoconference hearing, and a transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board notes that the Veteran has received various diagnoses for his psychiatric disorder other than schizophrenia, including acquired psychiatric disorder, depression, paranoid personality disorder, and suspected mental retardation.  While personality disorders and mental retardation are typically not considered to be compensable diseases or injuries as they are developmental in nature, the May 2013 VA examination report as well as subsequent addendum opinions in June 2014 and October 2015 explain that these various diagnoses vary due to the Veteran being an "unreliable historian," and that these diagnoses "provide alternative conceptualizations of the same functional issues."  The May 2013 examiner went on to diagnose the Veteran with an anxiety disorder and cannabis abuse disorder.  However, service treatment records as well as recent VA treatment records from 2013-15 indicate that the Veteran suffers from schizophrenia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe mental health disability claims to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, in order to account for the Veteran's most recent diagnosis of anxiety disorder as well as his long history of symptoms diagnosed as schizophrenia, the Board has re-characterized the Veteran's mental health claim as for an acquired psychiatric disorder with anxiety and schizophrenia.

The issue of entitlement to an acquired psychiatric disorder with anxiety and schizophrenia will be addressed below in the Reasons and Bases for Finding and Conclusion as follows: (1) an explanation of the applicability of VA's duties to notify and assist the Veteran in adjudication of his claim; (2) an explanation of generally applicable evidentiary rules; and (3) a description of laws and regulations applicable to claims for service connection and their application to this Veteran's acquired psychiatric disorder with anxiety and schizophrenia.


FINDINGS OF FACT

1.  An acquired psychiatric disorder clearly and unmistakably existed prior to the Veteran's military service.

2.  There is clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder did not increase in severity in service beyond the natural progress of such preexisting disease. 

3.  An acquired psychiatric disorder to include anxiety and schizophrenia is not attributable to service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include anxiety and schizophrenia was not incurred in or aggravated by service nor may a psychosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice must also identify evidence the VA will seek to provide for the Veteran, as well as any additional evidence the claimant is expected to provide to VA.  Id.  However, where the evidence demonstrates the Veteran had actual knowledge of the elements of his claim, failure to receive a VCAA notice letter is not prejudicial.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a February 2006 letter satisfied the duty to notify provisions with regard to service connection.  Likewise, the January 2008 Statement of the Case (SOC) provided all regulatory criteria applicable to service connection claims, including the presumption of soundness.

As for the duty to assist, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance, on the other hand, is not required.  See id.  Accordingly, if evidence is procured in a manner that deviates from the a prior remand, so long as the Board acknowledges the deviation and makes specific findings as to the reliability of the evidence despite the deviation, and those findings are supported by sufficient rationale, the Board may rely on that evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, there are three prior Board remand decisions from February 2013, May 2014, and July 2015.  The February 2013 Board decision directed the AOJ to collect all outstanding relevant treatment records and SSA records, to reconcile past psychiatric diagnoses if possible, and to provide the following opinions: (1) whether it is at least as likely as not the disorder originated during service or within one year of service; (2) if a personality or mental retardation is diagnosed, whether it is at least as likely as not the Veteran experienced a superimposed disease during service; (3) if acquired, is there clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service; and (4) whether there it was at least as likely as not that the preservice acquired psychiatric disorder underwent a chronic increase in severity beyond its natural progression during service.  

The May 2014 Board decision remanded the case to collect any outstanding VA treatment records, and for provision of an addendum opinion clarifying whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder did not undergo a permanent increase in severity beyond its natural progression.  Finally, the July 2015 Board decision remanded the case again to acquire any outstanding VA treatment records, and for another addendum opinion clarifying the prior findings of the two prior VA examinations with regard to preexistence and in-service aggravation.  It also again requested an opinion as to whether the Veteran had a diagnosis of personality disorder or mental retardation, and if so whether it was at least as likely as not that the Veteran incurred a superimposed disorder during service.

First, all outstanding VA treatment records from the Lafayette, New Orleans, and Houston VA medical centers (VAMCs), and SSA records have been associated with the claims file.  Additionally, this case development action is substantially compliant with the remand directives in the February 2013, May 2014, and July 2015 Board decisions with regard to record collection.  See Stegall, 11 Vet. App. 268.

Second, with regard to the requested VA examinations, the first requested VA examination was conducted in May 2013, with an addendum opinion provided in June 2014, and another addendum opinion provided in October 2015.  The May 2013 examination included an in-person examination and included an extensive review of the claims file, with several relevant treatment records specifically noted by date, as well as the Veteran's December 2012 hearing testimony.  The June 2014 VA addendum opinion included a second review of the claims file, and the October 2015 a third review of the claims file.  Collectively, these opinions are adequate because they are based on an in-person examination of the Veteran, a thorough review of the claims file, and objective observations where appropriate; meanwhile, they are substantially compliant with the February 2013, May 2014, and October 2015 Board remand directives because they provide all requested opinions and are supported by sufficient rationale.

Additionally, as noted above, the Veteran testified at a hearing before the undersigned in December 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues on appeal; and (2) to suggest the submission of evidence that may have been overlooked.  Here, the December 2012 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrates that he had actual knowledge of the elements necessary to substantiate his claim.  See id; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant, as well as all other duties to notify and assist described above.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claims for acquired psychiatric disorder with anxiety and schizophrenia, and will apply the above described evidentiary standards to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Additionally, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability existed prior to service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If VA successfully rebuts the presumption of soundness by a finding clear and unmistakable evidence of pre-existence and no aggravation by service, the Veteran's claimed disease or injury is not eligible for service connection.  See id.; see also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

With regard to the second prong of the presumption of soundness more specifically, VA may rebut that presumption "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" that there was no aggravation of the Veteran's condition.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  As such, a finding "that the record contains insufficient evidence of aggravation" is not enough.  Id.   

The Board notes that the "clear and unmistakable evidence" standard is a much higher evidentiary burden than the preponderance of the evidence standard that generally applies to claims for compensation.  See Vanerson v West, 12 Vet. App. 254, 258 (1999).  Indeed, it is an "onerous" evidentiary standard, requiring that both the finding of preexistence and the finding of no in-service aggravation be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  However, the United States Court of Appeals for Veteran Claims (the Court) has held as a matter of law that the presumption of soundness may be rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner, supra.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

Part A, below will apply the above principles to the Veteran's acquired psychiatric disorder with anxiety and schizophrenia.

A. Acquired Psychiatric Disorder with Anxiety and Schizophrenia

Here, because there is evidence of record that the Veteran experienced symptoms of his acquired psychiatric disorder with anxiety and schizophrenia prior to service, the Board begins its analysis by addressing whether the Veteran is entitled to the presumption of soundness.

1. Evidence

The Veteran's May 1975 entrance examination lacks any indication of a preexisting psychiatric disorder or other psychiatric history.  A review of the Veteran's service treatment records reveals that in February 1976, just two months into active service, the Veteran reported he had been recurrently experiencing hallucinations at bedtime.  It was noted that the Veteran had suffered a head injury at age 11.  He was admitted to the psychiatric ward of the Wright-Patterson Air Force Base (AFB) in Ohio in March 1976 with a diagnosis of latent schizophrenia.  He was subsequently referred to the United States Air Force Medical Examination Board (USAF MEB), as well as the United States Air Force Physical Evaluation Board (USAF PEB).  

In a May 1976 report the USAF MEB indicates that the Veteran was experiencing auditory and visual hallucinations, including orange and green flashes, bugs and butterflies chasing him, and whispers that he had difficulty making out but felt they were telling him he was either burnt or doomed.  The report further indicates that the Veteran's symptoms began after the Veteran incurred a serious head injury at age 11 resulting from being thrown from a merry-go-round and hitting a wall.  The Veteran lost consciousness and was hospitalized for two weeks.  He suffered a second head injury at age 15 that required stiches.  The Veteran reported that since those injuries he had horrifying nightmares that someone was trying to hurt or shoot him, which worsened in the summer of 1971.  The Veteran reported that during that summer he found orange and green stains all over the house he lived in, which was owned by a man reputed to engage in witchcraft.  The Veteran further reported that after taking LSD on one occasion and sniffing glue on another he suffered auditory and visual hallucinations and felt something from "outer space" hit his right leg and enter his body, and that he could still feel it jumping in him at times.  Shortly after this he began seeing orange and green butterflies chasing him, and he continued to have such experiences.  Service treatment records from March 1976 indicate that the Veteran felt such hallucinations were "getting worse lately, especially since coming to the air force" and that the Veteran "felt his memory [was] failing."  He was also noted to have a depressed affect, with poor eye contact, and a slower than normal speech rate.  Some slight mental retardation was suspected and "organic symptoms" were also noted, but an organic brain disease was ruled out by the May 1976 USAF MEB report.  The MEB opined that the Veteran had schizophrenia, that the condition existed prior to service, and that it was aggravated by service.  The Veteran denied suffering mental retardation in a March 2014 statement.

A June 1976 USAF PEB report contained similar findings, but disagreed with the MEB report conclusions that the Veteran's schizophrenia was aggravated by service.  The PEB also diagnosed the Veteran with anxiety and schizophrenia and concluded that the Veteran's schizophrenia preexisted service.  These conclusions were supported by the fact that the Veteran stated that he entered the Air Force to find medical attention, and that he continued to experience the same fears, nightmares, and hallucinations in service that he had experienced prior to service.  In making these findings the USAF PEB report noted the Veteran's short period of service and difficulty completing basic training during that time, concluding that the Veteran's "short period of active duty [has not] aggravated [the Veteran's mental] illness beyond the normal course of the condition."  

A review of the Veteran's service treatment records reveals that he also reported onset of hallucinations subsequent to a head injury at age 11 in February 1976, approximately three months prior to the USAF MEB report, and four months prior to the June 1976 PEB reports respectively.  These hallucinations were reported by the Veteran to occur at nighttime.  Additionally, a March 1976 clinical note regarding the Veteran's psychiatric admission during service indicates that the Veteran had suffered visual and auditory hallucinations since his head injury at age 11, especially when asleep or before sleep.  Notwithstanding these consistent descriptions of sustained head injuries, in March 2014 the Veteran noted he "disagreed" with a VA psychiatrist who had said he suffered head injuries on the basis that he could not have entered the USAF if that were true.  Moreover, the same March 1976 service treatment record indicates "an organic component could not be ruled out . . . . [h]e repeated almost every question before answering [and] the incomplete sentence blank suggested that much of his difficulty was due to a bad drug trip, which he referred to frequently."

Additionally, a private treatment record from Community Mental Health Center from September 1981 notes that the Veteran's history was significant for drug abuse, "namely LSD and marijuana."  At the Veteran's November 1980 Board hearing the Veteran stated the hallucinations he experienced in service occurred after he took some acid.  However, despite the extensive history of hallucinations given by the Veteran to both the USAF MEB and USAF PEB, at the 1980 Board hearing the Veteran denied any hallucinations or other symptoms prior to service.  He also again denied any drug use during the military or otherwise in a July 2013 lay statement.  Moreover, at the December 2012 Board hearing, the Veteran stated that the hallucinations he experienced in service were orange flashes that made him feel paranoid, and that these hallucinations were precipitated by someone showing him "something in a book where a lot of people had got shot with blown off heads and all of that."

Although a review of 2013-15 Lafayette VA Medical Center (VAMC) treatment records reveals that the Veteran maintained a diagnosis of schizophrenia, 1981-83 Social Security Administration (SSA) records alternatively diagnosed him with paranoid personality disorder, noting reported LSD drug use during service, and ruling out schizophrenia, but SSA later diagnosed him with schizoaffective disorder in 1998.  VA treatment records reflect that the Veteran continues to suffer auditory and visual hallucinations and nightmares, but frequency is not indicated.  An April 2014 letter from Dr. T. B. of the Houston VAMC confirms that the Veteran was followed by the Mental Health Intensive Care Management (MHICM) team there from June 2007 to April 2012, and that this program is limited to those with severe mental illnesses that do not respond to traditional outpatient treatment.  Houston VAMC records do reflect that the Veteran consistently has hallucinations, mostly auditory hallucinations, with the Veteran sometimes reporting no active hallucinations, and sometimes reporting an uptick in hallucinations and anxiety symptoms, along with grandiose delusions, often of a religious nature.  Houston VAMC's MHICM program met with the Veteran on a regular basis in his apartment.  

At the May 2013 VA examination the Veteran was diagnosed with acquired psychiatric disorder and cannabis abuse/dependence disorder, with the latter based on a review of the Veteran's claims folder, some of which is summarized above.  Noting the Veteran's lay statements described in the 1976 USAF MEB and PEB reports, evidence of substance abuse in March 1976 service treatment records, the examiner opined that based on all the evidence the Veteran was abusing hallucinogens prior to service and was "likely under the influence of or withdrawing from an hallucinogen at the time of his hospitalization in 1976."  He further opined that it was "not as likely as not that the preservice acquired pysch disorders underwent a chronic increase in severity beyond natural progression during service."  The examiner did not find the Veteran to have a personality disorder or mental retardation, and so did not make a finding as to whether the Veteran had incurred a superimposed injury, but did attempt to reconcile past diagnoses of personality disorder or suspected mental retardation by explaining that differences among diagnoses may result from the fact the Veteran is not a reliable historian, and reported different history to different examiner, and that expertise and thoroughness may have varied among past examiners.

As mentioned above, the case was remanded to provide an addendum opinion as to whether "it was clear and unmistakable" the May 2013 examiner could find that the Veteran's acquired psychiatric disorder with anxiety and schizophrenia was not aggravated during or by service.  In a June 2014 addendum opinion, after reviewing the May 2013 VA examination and the claims file, a different examiner further opined that it was "clear and undebatable" that markers of the Veteran's functional impairment appeared prior to service, and that it was not "medically undebatable" that the Veteran's condition was "aggravated in some way," because "the language in this question" implied "absolute certainty," but that "it is far less likely than not" that " there was a permanent aggravation of the disorder by military service beyond its normative course."  

The case was remanded again for clarification as to the medical evidence that the Veteran's acquired psychiatric disorder with anxiety and schizophrenia was not aggravated by service.  In a second October 2015 addendum opinion the same examiner again confirmed that it was clear and undebatable that the Veteran's condition existed prior to service, and that it was "extraordinarily unlikely" to have been aggravated by service due to condition's preexistence and the short duration of the Veteran's active duty.  In doing so the examiner found that the claims file "clearly and unmistakably documents the existence of serious psychiatric symptoms pre-military, peri-military, and post-military," and noted that the findings of the June 1976 USAF PEB report contained "sound and compelling" reasoning for concluding the Veteran's mental condition was not aggravated by service.  Moreover, to support her opinion that it is "extraordinarily unlikely" that the Veteran's psychiatric condition was aggravated by service, she explained that "subsequent to enlistment he continued to experience the same fears with nightmares and hallucinations which he was experiencing prior to enlistment."  Finally, the examiner further clarified that it was far less likely than not that the Veteran experienced a superimposed injury during service, reiterating that the Veteran was discharged with a diagnosed psychotic disorder and has continued to report symptoms "consistent with a psychotic disorder."  The examiner explains that "other diagnoses conferred provide alternative conceptualizations of similar problems in functioning [but] [n]o symptoms or functional problems that would clearly indicate the presence of a new, superimposed illness or disease were located in the available evidence."


2. Analysis

Before beginning a discussion of the presumption of soundness, the Board finds that the Veteran is competent to provide lay evidence as to the onset of his acquired psychiatric disorder and the symptoms he experiences currently and in service.  The Board finds the Veteran competent because symptoms such as feeling paranoid and afraid, and visual and auditory hallucinations are directly, and arguable solely within his ability to report.  Furthermore, observance of these symptoms does not require any medical training.  

However, the Board notes that the record contains several conflicting lay statements by the Veteran with regard to the following facts: (1) drug use during service and prior to service, including drug use as a precipitating event prior to the in-service symptoms reported by the Veteran; (2) head injuries prior to service; and (3) onset of symptoms prior to service.  

Beginning with the Veteran's drug use, the Veteran 1976 lay statements to the USAF MEB and USAF PEB, as well as the Veteran's November 1980 lay statement to the Board, and his September 1981 statement to SSA, are all consistent with positive drug use, particularly LSD use.  Moreover, there is some medical evidence of suspected drug use as in March 1976 service treatment records, partially due to the Veteran repeatedly referencing a "bad drug trip" at that time, and partially due to the Veteran's difficulty answering questions as he was being examined.  Although later lay statements by the Veteran deny drug use, and the Veteran's December 2012 hearing testimony reflects that the Veteran suffered from hallucinations after looking at disturbing images in a book, the Veteran's lay statements to medical professionals during or shortly thereafter he experienced symptoms in service are the most probative and credible lay statements of record regarding his drug use prior to and during service.  The Board finds that the Veteran's 1976, 1980, and 1981 lay statement credible because they are the most contemporaneous evidence lay statements of record, and because the 1976 statements were made by the Veteran while he was pursuing medical treatment for his disorder.  Moreover, these lay statements are consistent with one another.  In contrast, the Veteran's statements to the May 2013 examiner and July 2013 denying drug use were made decades after the Veteran's in-service psychotic symptoms and were not made in pursuit of medical treatment.  Therefore, the Board finds that the Veteran's 2013 lay statements regarding drug use are not credible.  For the same aforementioned reasons, the Board also finds that the Veteran's 1976 lay statements regarding head injuries and onset of symptoms prior to service to be the most credible and competent lay evidence of record, while later statements denying head injury or symptoms prior to service at the Veteran's 1980 Board hearing, December 2012 Board hearing, and in the Veteran's March 2014 statement, are not credible.

Additionally, the Board finds that the May 2013 VA examiner opinion, as well as the June 2014 and October 2015 addendum opinions provide probative evidence regarding the pre-existence and in-service aggravation of the Veteran's acquired psychiatric disorder.  The Board finds these examinations to be probative for the same reasons it found these examinations to be adequate to assist the Veteran in adjudication of his claim, as discussed above in Part I.  In doing so the Board reemphasizes that not only did the May 2013 examiner interview the Veteran, she meticulously listed various relevant medical records and other sources of evidence by date.  Moreover, the VA examiner who authored the June 2014 and October 2015 provided a detailed explanation of her conclusion on the basis of the entire record.

First, there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder to include anxiety and schizophrenia existed prior to service.  Both the USAF MEB and PFB reports indicate that the onset of the Veteran's initial symptoms began at age 11 after a serious head injury, as self-reported by the Veteran.  Moreover, the Veteran describes numerous symptoms progressing through the summer of 1971, approximately 4 years before he entered service, and further stated to the USAF PEB that he joined the military to get treatment.  Although the Veteran later denies this history at his November 1980 Board hearing, given that his earlier account as to the onset of his symptoms is: (1) extensively detailed, and (2) contemporaneous to his service, the Veteran's later statements denying any prior history of symptoms prior to service is not credible.  Finally, the Board notes that the Veteran first reported hallucinations approximately two-and-a-half months after service, that those hallucinations are consistent with hallucinations he describes prior to service, and that the October 2015 examiner opined that it was clear and undebatable that the Veteran's condition existed prior to service.  Cumulatively, the Board finds that there is affirmative, undebatable evidence that the Veteran's condition pre-existed service.

Second, the Board finds that there is also clear and unmistakable evidence that the Veteran's acquired psychiatric disorder with anxiety and schizophrenia was not aggravated during or by service.  Supporting evidence for this finding includes: (1) significant lay statements by the Veteran to both the USAF PEB and USAF MEB regarding his pre-service head injuries and progression of symptoms; (2) the Veteran's significant lay testimony that at the time of his hallucinations he was using acid and had a "bad trip" at both his November 1980 Board hearing and in his March 1976 service treatment records; and (3) the conclusions of the May 2013, June 2014, and October 2015 VA examiners that it was extraordinarily unlikely that the Veteran's military service exacerbated his pre-existing condition, and that "subsequent to enlistment he continued to experience the same fears with nightmares and hallucinations which he was experiencing prior to enlistment."  

Importantly, even aside from the consistent evidence of record that the Veteran's auditory and visual hallucinations during service were caused or precipitated by drug use, and although the Veteran did state to the USAF MEB in May 1976 that he felt his symptoms were getting "worse in service," he consistently describes pre-service symptoms and in-service symptoms that are strikingly similar in nature: orange and green flashes, with anxiety, fear, and nightmares, particularly at night.  The record reflects that the Veteran experienced these symptoms since age 11, several years before service, and that they worsened while the Veteran used LSD in 1971.  Moreover, while the Veteran has maintained various psychiatric diagnoses since service, treatment records since service do not demonstrate a higher incidence of these symptoms during or post-service, and the Veteran specifically stated that he joined the military to procure medical treatment for psychiatric disorder.

The Board has determined that clear and unmistakable evidence establishes the Veteran's psychiatric disorder to include anxiety and schizophrenia preexisted his active duty service, and that clear and unmistakable evidence shows that such disorder was not permanently aggravated beyond its natural progression by his active duty service.  Accordingly, service connection for an acquired psychiatric disorder to include anxiety and schizophrenia is not warranted. 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

ORDER

Service connection for an acquired psychiatric disorder with anxiety and schizophrenia is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


